United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, J. STROM
THURMONS POWER PLANT, Clarks Hill, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-77
Issued: February 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 10, 2008 appellant timely appealed the August 28, 2008 decision of the
Office of Workers’ Compensation Programs denying his claim for a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule
award decision.
ISSUE
The issue is whether appellant established a ratable hearing loss causally related to his
federal employment.
FACTUAL HISTORY
On May 29, 2008 appellant, a 61-year-old power plant electrician, filed an occupational
disease claim for hearing loss. He alleged that he became aware of his hearing loss on
October 24, 2007. Appellant explained that he was exposed to noise from a variety of sources,
including motors which operate various pumps at the power plant.

In support of his claim, appellant submitted the results of five audiograms, conducted
between 1997 and 2005.
On July 28, 2008 the Office referred appellant to Dr. Thomas Crews, a Board-certified
otolaryngologist, for a second opinion to determine the cause and extent of his claimed hearing
loss. In his August 15, 2008 report, Dr. Crews noted appellant’s workplace exposure was
sufficient to have caused the loss in question. An audiogram reflected testing at 500, 1,000,
2,000 and 3,000 cycles per second (cps) levels showed the following decibel losses: 5, 10, 40
and 35 in the right ear and 5, 10, 20 and 35 in the left ear. Dr. Crews concluded that the
examination showed mild symmetrical mid-range and high-frequency sensorineural hearing loss
secondary to exposure he encountered in the performance of duty.
On August 25, 2008 the Office medical adviser reviewed Dr. Crews’ August 15, 2008
report and concluded that appellant had bilateral sensorineural hearing loss but that it was not
ratable for purposes of a schedule award.
By decision dated August 28, 2008, the Office accepted appellant’s claim for bilateral
sensorineural hearing loss but found that, based upon the April 15, 2008 audiogram and the
medical opinion of a licensed otolaryngologist, appellant’s hearing loss was not severe enough to
be ratable. As such, appellant was not entitled to a schedule award under the Federal
Employees’ Compensation Act.
LEGAL PRECEDENT
Section 8107 of the Act sets forth the number of weeks of compensation to be paid for
the permanent loss of use of specified members, functions and organs of the body.1 The Act,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001) as the appropriate standard
for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are determined in
accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear

1

The Act provides that, for complete or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 250 (5th ed. 2001).

2

everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.7
ANALYSIS
The Office medical adviser applied the Office’s standardized procedures to the
August 15, 2008 audiogram obtained by Dr. Crews. According to the Office’s standardized
procedures, testing at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed hearing losses
in the right ear of 5, 10, 40 and 35 respectively. These totaled 90 decibels which, when divided
by 4, obtained an average hearing loss of 22.5 decibels. The average of 22.5 decibels, when
reduced by 25 decibels (the first 25 decibels are discounted as discussed above), equals 0
decibels which, when multiplied by the established factor of 1.5, produces a 0 percent hearing
loss in the right ear.
Testing for the left ear at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed
hearing losses in the left ear of 5, 10, 20 and 35 respectively. These totaled 70 decibels which,
when divided by 4, obtains an average hearing loss of 17.5. The average of 17.5 decibels,
reduced by 25 decibels (the first 25 decibels were discounted as discussed above), equals 0
decibels which, when multiplied by the established factor of 1.5, produces a 0 percent hearing
loss in the left ear.
While the evidence of record establishes that appellant has mild sensorineural hearing
loss causally related to his federal employment, Dr. Crews’ opinion establishes that review of
these audiograms showed that the hearing threshold were still within the confines of normal
hearing. Therefore, the Office properly denied the claim for compensation based upon the
medical evidence in the record.
CONCLUSION
The weight of the medical evidence does not establish a ratable hearing loss causally
related to noise exposure in federal employment.8

5

Id.

6

Id.

7

Id.

8

On appeal appellant has informed the Board that he has received hearing aids which were paid for by the Office.
The Office has however by telephone conference advised appellant that the hearing aids will not be serviced,
upgraded or replaced. At the present time any future maintenance request is speculative and interlocutory and not
before the Board at the present time.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2008 is affirmed.
Issued: February 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

